In a negligence action to recover damages for personal injuries, etc., the appeal is from an order of the Supreme Court, Nassau County (Burke, J.), entered September 30,1981, which set aside the jury verdict as to damages *790and ordered a new trial on that issue unless plaintiff Muhassin Quddus stipulates to reduce the damages from $650,000 to $70,000. Order modified, on the law and the facts, by substituting the sum of $200,000 for the sum of $70,000 and the sum of $20,000 for the sum of $7,000. As so modified, order affirmed, with costs to the appellant. Appellant’s time to submit a written stipulation consenting to the reduction is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry. The evidence in the record concerning the injuries appellant sustained and the pain and suffering he endured supports a verdict of $200,000 and, therefore, appellant is entitled to 10% thereof, or $20,000, based upon the jury’s finding that he was 90% negligent. Damiani, J. P., Thompson, Bracken and Boyers, JJ., concur.